tsif5exhibit101image1a01.gif [tsif5exhibit101image1a01.gif]
            Exhibit 10.1
 





 
 
 
 
 
 
Dated as of March 2, 2020
TERRA JV, LLC
A Delaware Limited Liability Company
 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
 



THE LIMITED LIABILITY COMPANY INTERESTS (THE "INTERESTS") OF TERRA JV, LLC HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), THE SECURITIES LAWS OF ANY U.S. STATE OR ANY OTHER APPLICABLE
SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND SUCH LAWS. THE INTERESTS MUST BE ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD,
ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (1) THE SECURITIES
ACT, ANY APPLICABLE SECURITIES LAWS OF ANY U.S. STATE, AND ANY OTHER APPLICABLE
SECURITIES LAWS; AND (2) THE TERMS AND CONDITIONS OF THIS AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT (AS IN EFFECT FROM TIME TO TIME). THEREFORE,
PURCHASERS OF THE INTERESTS SHALL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.



CONTENTS
 
Page

Section 1.
Definitions    1

Section 2.
Organization of the Company    9

Section 3.
Representations, Warranties and Covenants    10

Section 4.
Members; Interests    11

Section 5.
Capital Contributions, Loans, Percentage Interests and Capital Accounts    12

Section 6.
Profits and Losses    14

Section 7.
Distributions    16

Section 8.
Books, Records, Tax Matters and Bank Accounts    17

Section 9.
Management    19

Section 10.
Sale, Assignment, Transfer or other Disposition    19

Section 11.
Dissolution    22

Section 12.
Indemnification    23

Section 13.
Mediation and Arbitration of Disputes    24

Section 14.
Miscellaneous    25








TERRA JV, LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
This Amended and Restated Limited Liability Company Agreement (this "Agreement")
is made and entered into as of March 2, 2020, by and among Terra Secured Income
Fund 5, LLC, a Delaware limited liability company ("Fund 5"), and Terra Secured
Income Fund 7, LLC, a Delaware limited liability company ("Fund 7"), as managing
members (together, the "Managers") and the other members listed on Exhibit A
hereto from time to time (together with the Managers, the "Members").
W I T N E S S E T H :
WHEREAS, Terra Secured Income Fund 4, LLC, a Delaware limited liability company
(the "TSIF 4"), was formed on August 30, 2012, pursuant to the Act;
WHEREAS, TSIF 4 has entered into a merger agreement, dated March 2, 2020,
pursuant to which each of Terra Secured Income Fund, LLC, Terra Secured Income
Fund 2, LLC, and Terra Secured Income Fund 3, LLC merged with TSIF 4 (as so
combined, the "Company"), with the Company being the surviving limited liability
company in the merger;
WHEREAS, the Company is currently operating pursuant to that certain Operating
Agreement of the Company dated as of March 2, 2020 (the "Existing Agreement");
WHEREAS, Fund 5, the sole member of the Company pursuant to the Existing
Agreement, desires to amend and restate the Existing Agreement as set forth
herein, and to, among other things, admit Fund 5 and Fund 7 as Managers of the
Company;
WHEREAS, Fund 5, as sole member of the Company, consents to the amendment and
restatement of the Existing Agreement as set forth herein pursuant to and in
accordance with the Existing Agreement;
WHEREAS, the Company has filed a Certificate of Merger, pursuant to which it has
changed its name to "Terra JV, LLC;"
NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Definitions. As used in this Agreement:
"Act" shall mean the Delaware Limited Liability Company Act (currently Chapter
18 of Title 6 of the Delaware Code), as amended from time to time.
"Adjusted Capital Account Deficit" shall mean, with respect to any Member, the
deficit balance, if any, in such Member's Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
(i)    Credit to such Capital Account any amount which such Member is obligated
to restore pursuant to any provision of this Agreement or is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
§§1.704-2(g)(1) and 1.704-2(i)(5); and
(ii)    Debit to such Capital Account the items described in Regulations §§
1.704-1(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5) and 1.704-l(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations §1.704-1(b)(2)(ii)(d) and will be
interpreted consistently therewith.
"Affiliate" shall mean, when used with reference to a specified Person, any
Person that directly or indirectly, through one or more intermediaries, Controls
or is Controlled by or is under common Control with the specified Person.
"Agreement" shall mean this Amended and Restated Limited Liability Company
Agreement, as it may be amended, restated, supplemented and/or modified from
time to time.
"Anti-Corruption Laws" means applicable Laws relating to bribery or corruption.
"Available Cash" means, with respect to any period, all amounts received by the
Company from cash receipts received from whatever source during such period
(including amounts no longer held as reserves as determined by the Managers
(acting by unanimous vote) in their reasonable discretion), less the sum of: (a)
all payments made with respect to such period by the Company, including all
Company Expenses, repayment of any indebtedness and other capital expenditures;
and (b) any working capital and other reserve requirements as determined by the
Managers (acting by unanimous vote) in their reasonable discretion.
"Bankruptcy" means, with respect to any Person: (a) the commencement by such
Person of a proceeding seeking relief under any provision or chapter of the
Bankruptcy Code or any other federal or state Law relating to insolvency,
bankruptcy or reorganization; (b) an adjudication that such Person is insolvent
or bankrupt; (c) the entry of an order for relief under the Bankruptcy Code with
respect to such Person; (d) the filing of any such petition or the commencement
of any such case or proceeding against such Person, unless such petition and the
case or proceeding initiated thereby are dismissed within 75 days from the date
of such filing; (e) the filing of an answer by such Person admitting the
material allegations of any such petition; (f) the appointment of a trustee,
receiver or custodian for all or substantially all of the assets of such Person,
unless such appointment is vacated or dismissed within 75 days from the date of
such appointment, but not less than five days before the proposed sale of any
assets of such Person; (g) the insolvency of such Person or the execution by
such Person of a general assignment for the benefit of creditors; (h) the
convening by such Person of a meeting of its creditors, or any class thereof,
for purposes of effecting a moratorium upon, or composition of, its debts or an
extension of its debts; (i) the failure of such Person to pay its debts
generally as they mature; (j) the levy, attachment, execution or other seizure
of substantially all of the assets of such Person where such seizure is not
discharged within 10 days thereafter; or (k) the admission by such Person in
writing of its inability to pay its debts generally as they mature or that it is
generally not paying its debts as they become due.
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.
"Benefit Plan Investor" means a "benefit plan investor" within the meaning of
Section 3(42) of ERISA.
"Book Value" shall mean the adjusted basis of the Company's property for federal
income tax purposes, with the adjustments provided in Section 5.7.
"Business Day" shall mean any day other than a Saturday, a Sunday or a day on
which banks located in New York, New York, are required or authorized to be
closed for the conduct of regular banking business. If the date set for any
action hereunder is a date other than a Business Day, then such date shall be
the next succeeding day that is a Business Day.
"Capital Account" shall have the meaning provided in Section 5.8.
"Capital Contribution" shall mean, with respect to each Member, the total amount
of money and the Fair Value of any other asset (net of liabilities secured by
such asset or subject to which the Company assumes or takes the property)
contributed or deemed contributed by such Member to the Company pursuant to the
terms of this Agreement, including, without limitation, such Member's Initial
Capital Contribution.
"Certificate of Formation" shall mean the Certificate of Formation of the
Company, as amended from time to time.
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor Law.
"Common Stock" shall mean any class or series of common stock of the REIT
Subsidiary.
"Company" shall mean Terra JV, LLC a Delaware limited liability company
organized under the Act.
"Company Expenses" means those costs or expenses of the Company and Subsidiaries
(including payment of any taxes), determined on a cash basis, whether incurred
directly or by the Company (or the Managers on behalf of the Company) and/or
their respective Affiliates in connection with any Company or Subsidiary and
their respective businesses.
"Company Interest" shall mean all of the Company's ownership interest in the
shares of Common Stock.
"Company Minimum Gain" shall have the meaning given to the term "partnership
minimum gain" in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
“Company Record Date” means the record date established by the Managers for the
purpose of determining the Members entitled to receive any Distribution or the
allotment of any other rights, or in order to make a determination of Members
for any other proper purpose, which, in the case of a record date fixed for the
determination of Members entitled to receive any Distribution, shall (unless
otherwise determined by the Managers) generally be the same as the record date
established by the REIT Subsidiary for a distribution to its stockholders of
some or all of its portion of such distribution.
"Competitor" means any Person engaged in a business materially similar to and
competitive with a business in which the REIT Subsidiary is then currently
engaged.
"Control" (including the terms "Controlling," "Controlled by" and "under common
Control with") means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise.
"Depreciation" means, for any Fiscal Year of the Company or portion thereof, an
amount equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such period for U.S. federal income tax
purposes; provided, however: (a) if the Book Value of an asset differs from its
adjusted basis for U.S. federal income tax purposes at the beginning of such
period, Depreciation shall be an amount that bears the same relationship to such
beginning Book Value as the depreciation, amortization or cost recovery
deduction in such period for U.S. federal income tax purposes bears to the
beginning adjusted tax basis (except as required by Regulations §1.704-3(d));
and (b) if the adjusted basis for U.S. federal income tax purposes of an asset
at the beginning of such period is zero, Depreciation shall be determined with
reference to such beginning Book Value using any reasonable method selected by
the Managers.
"Dissolution Event" shall have the meaning provided in Section 11.2.
"Distributions" shall mean the distributions payable (or deemed payable) to a
Member (including, without limitation, its allocable portion of Available Cash).
"EDGAR" shall mean the Electronic Data Gathering, Analysis, and Retrieval system
used at the SEC.
"Effective Date" means the date of this Agreement.
"Embargoed Person" means any Person subject to trade restrictions under United
States Law, including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated thereunder,
with the result that an investment in such Person or government is prohibited by
Law or such Person or government is in violation of Law.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
"ERISA Member" means any Member that is a Benefit Plan Investor and has notified
the Managers in writing of its status as such.
"Exempt Transfer" means a Transfer permitted pursuant to Section 10.1(c)(i) or
(ii).
"Fair Value" means the fair value of any Company Interest or other asset, as
applicable, as reasonably determined in good faith by the Managers using
generally accepted valuation methods; provided, that the Fair Value of any
Marketable Securities shall be at the volume weighted average price for such
Marketable Securities (or securities into which such Marketable Securities are
convertible) on the principal securities exchange in which the same are then
listed for trading over the 10 consecutive trading day period immediately
preceding the date of determination.
"Fiscal Year" shall mean each calendar year ending December 31.
"Fund 5" shall have the meaning provided in the recitals.
"Fund 7" shall have the meaning set forth in the recitals.
"Indemnified Party" shall have the meaning provided in Section 12.3(a).
"Indemnifying Party" shall have the meaning provided in Section 12.3(a).
"Indemnitee" means, collectively: the Members, the officers and their respective
Affiliates and their respective members, officers, directors, shareholders,
partners, managers and employees.
"Inducement Agreements" shall have the meaning provided in Section 12.3(a).
"Initial Capital Contribution" shall have the meaning provided in Section 5.1.
"Interest" shall mean the ownership interest of a Member in the Company at any
particular time, including the right of such Member to any and all benefits to
which such Member may be entitled as provided in this Agreement and under
applicable Law, together with the obligations of such Member to comply with all
the terms and provisions of this Agreement and applicable Law. There may be one
or more classes or series of Interests, as may be designated by the Managers
from time to time.
"Investment Company Act" shall mean the Investment Company Act of 1940, as
amended.
"Law" means any applicable U.S. federal, state, local, municipal or other U.S.
law, statute, constitution, principle of common law, resolution, ordinance,
code, order, edict, decree, rule, regulation, ruling or other legally binding
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any governmental authority (including
all statutes and other Laws amending, consolidating or replacing the existing
Laws).
"Major Decision" means any decision for the Company or any Subsidiary to take,
or refrain from taking, any action or incurring any obligation with respect to
the following matters:
(i)    acquiring by purchase, contribution, exchange or otherwise any asset, or
entering into any agreement, commitment or assumption with respect to any of the
foregoing;
(ii)    selling, conveying, refinancing or otherwise effecting any disposition
of any asset, including the Company Interest, or any portion thereof, or
entering into any agreement, commitment or assumption with respect to any of the
foregoing;
(iii)    incurring any indebtedness for borrowed money or entering into any
agreement, commitment, assumption or guarantee with respect to any of the
foregoing;
(iv)    the issuance of any Interests or other securities in exchange for cash
or other proceeds to any third-party (including interests convertible into, or
exchangeable for, equity interests in the Company), or the designation or
issuance of any new class or series of Interest;
(v)    any material change in the strategic direction of the Company or any
Subsidiary or any material expansion of the business of the Company or any
Subsidiary, whether into new or existing lines of business or any change in the
structure of the Company or any Subsidiary;
(vi)    confessing a judgment against the Company or any Subsidiary, initiating
or settling any litigation, arbitration or proceeding, terminating and/or
replacing counsel to defend or prosecute on behalf of the Company or any
Subsidiary any such action, claim or proceeding or foregoing taking any action
in respect of the foregoing;
(vii)    establishing or modifying the annual budget for the Company or any
Subsidiary;
(viii)    the making of, or any material change in, any tax election of the
Company or any Subsidiary;
(ix)    establishing or modifying accounting processes of the Company or any
Subsidiary;
(x)    any merger, conversion or consolidation involving the Company or any
Subsidiary or the sale, lease, transfer, exchange or other disposition of all or
substantially all of the Company's or any Subsidiary's assets, including the
Company Interest, or all of the Interests of the Members in the Company, in one
or a series of related transactions;
(xi)    except as expressly provided in Section 10.1 with respect to Transfers
as permitted thereunder, the admission or removal of any Member (other than the
admission of a Substitute Member);
(xii)    except as provided in Section 11, any liquidation, dissolution or
termination of the Company;
(xiii)    entering into a new, or amending, supplementing, or waiving material
obligations under, or extending any existing management agreement;
(xiv)    doing any act which would make it impossible or unreasonably burdensome
to carry on the business of the Company or any Subsidiary;
(xv)    amending of the Company's Certificate of Formation, the organizational
documents of any Subsidiary, or this Agreement;
(xvi)    any decision requiring the approval of the Company pursuant to the
Stockholder Rights Agreement; or
(xvii)    any decision requiring the approval of the Company as a holder of
shares of Common Stock of the REIT Subsidiary.
"Marketable Securities" means securities that: (a) are tradable on an
established U.S. national or non-U.S. stock exchange or reported through an
established non-U.S. over-the-counter trading system, in each case, that the
Managers reasonably believe will be tradable at a price approximating their fair
market value within a reasonable period of time after receipt thereof by the
Members; and (b) are not subject to contractual restrictions on Transfer.
"Member" and "Members" shall mean Fund 5, Fund 7 and any other Person admitted
to the Company pursuant to this Agreement. For purposes of the Act, the Members
shall constitute a single class or group of members.
"Member in Question" shall have the meaning provided in Section 14.15.
"Member Nonrecourse Debt" has the same meaning as the term "partner nonrecourse
debt" as set forth in Regulations §1.704-2(b)(4).
"Member Nonrecourse Debt Minimum Gain" has the meaning set forth in Regulations
§1.704-2(i)(2) and shall be determined in accordance with Regulations
§1.704-2(i)(3) relating to "partner nonrecourse debt minimum gain."
"Member Nonrecourse Deductions" has the same meaning as the term "partner
nonrecourse deductions" set forth in Regulations §1.704-2(i)(2).
"Net Profits" and "Net Losses" means the net income or net loss, respectively,
of the Company determined in accordance with §703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to §703(a)(1) of the Code shall be included in taxable
income or loss), adjusted in accordance with Section 6.1 and the Regulations
under §704(b) of the Code.
"Nonrecourse Deduction" shall have the meaning given such term in Regulations
Section 1.704-2(b)(1).
"Notice" shall have the meaning given such term in Section 14.1(a).
"OFAC" shall mean the Office of Foreign Assets Control.
"Partnership Representative" shall have the meaning provided in Section 8.3.
"Percentage Interest" shall mean, with respect to any Member, a fraction,
expressed as a percentage, equal to the number of shares of Common Stock
contributed or deemed contributed to the Company by such Member divided by the
total number of shares of Common Stock contributed or deemed contributed by all
Members, as set forth on Exhibit A, as the same may be amended from time to
time. For this purpose, the number of shares of Common Stock deemed contributed
to the Company by a Member shall equal the number of shares of Common Stock
purchased by the Company with such Member's Capital Contribution.
"Person" shall mean any individual, corporation, partnership, association,
trust, limited liability company or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
“Prime Rate” shall mean, as of any date, the highest U.S. prime rate of interest
most recently published by The Wall Street Journal on or before that date as the
“base rate” on corporate loans at large money center commercial banks.
"Prohibited Person" means any Person: (a) that is itself (and/or that has any
direct or indirect owner that is): (i) as of the date of determination
identified on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation; and/or (ii) a Person
with whom a citizen of the United States is prohibited from engaging in
transactions by any trade embargo, economic sanction, or other prohibition of
United States Law, regulation or Executive Order of the President of the United
States; (b) that is an Embargoed Person; (c) where the funds or other assets of
it constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (d) where an Embargoed Person has an interest of any
nature whatsoever in it (whether directly or indirectly); (e) with respect to
which all or a portion of whose funds have been derived from any unlawful
activity with the result that the investment in it is prohibited by Law or that
this Agreement is in violation of Law; (f) that has been subject to any event
specified in Rule 262(a) or Rule 506(d)(1) of the Securities Act, in each case
to the extent that such event would either require disclosure by the Company or
its Subsidiary under the provisions of Rule 506(e) of the Securities Act or
result in disqualification of the Company or its Subsidiary under Rule 262(a) or
Rule 506(d)(1); (g) has been involved in any regulatory proceeding or other
event to the extent that such event would be required to be disclosed in the
Form ADV or Form BD of the Company or any of its Affiliate(s); (h) has been
subject to any event specified in Section 9(a) of the Investment Company Act,
that would result in disqualification of the Company or its Subsidiary under
such section; and/or (i) has been convicted in a court of competent jurisdiction
of (1) a felony or (2) a crime involving fraud.
"Regulations" shall mean the regulations of the U.S. Treasury Department
promulgated under the Code. References to specific provisions of the Regulations
include references to corresponding provisions of successor regulations.
"REIT" shall mean a real estate investment trust as defined in Code Section 856.
"REIT Subsidiary" shall mean Terra Property Trust, Inc., a Maryland corporation
(or any successor thereto, whether by merger, conversion, consolidation,
recapitalization, reorganization or otherwise).
"REIT Subsidiary Articles" shall mean the Articles of Amendment and Restatement
of the REIT Subsidiary, as amended or supplemented from time to time.
"REIT Subsidiary Bylaws" shall mean the Amended and Restated Bylaws of the REIT
Subsidiary, as amended or supplemented from time to time.
"SEC" shall mean the Securities and Exchange Commission.
"Securities Act" shall mean the Securities Act of 1933, as amended from time to
time, or any successor statute, and all rules and regulations promulgated
thereunder.
"Stockholder Rights Agreement" shall mean the Stockholder Rights Agreement,
dated as of March 2, 2020, by and among the REIT Subsidiary and the Company.
"Subsidiary" shall mean, with respect to a Person, any entity in which such
Person holds or Controls any ownership interest, whether directly or through one
or more other Persons.
"Substitute Member" shall have the meaning provided in Section 10.3.
"Transfer" shall mean a sale, assignment, transfer or other disposition
(including a synthetic transfer), or pledge, hypothecation or other encumbrance,
of an Interest or beneficial ownership thereof, in each case, directly or
indirectly.
Section 2.    Organization of the Company.
2.1    Formation of the Company. The Company has previously been formed and
established under the provisions of the Act. The rights and liabilities of the
Members shall be as provided in this Agreement and, except as herein otherwise
expressly provided, in the Act.
2.2    Purpose. The Company is organized for the purpose of engaging in any
lawful business, purpose or activity that may be undertaken by a limited
liability company organized under and governed by the Act, including owning and
managing the REIT Subsidiary. The Company shall possess and may exercise all of
the powers and privileges granted by the Act, by any other law or by this
Agreement, together with any powers incidental thereto, including such powers
and privileges as are necessary or convenient to the conduct, promotion or
attainment of the business, purposes or activities of the Company
2.3    Name. The name of the Company shall be "Terra JV, LLC".
2.4    Place of Business of the Company. The principal place of business of the
Company shall be located at c/o Terra Capital Partners, 550 Fifth Avenue, 6th
Floor, New York, New York 10036.
2.5    Registered Office and Registered Agent. The address of the registered
office and the registered agent for service of process of the Company in the
State of Delaware is c/o Corporation Service Company, 251 Little Falls Drive,
Wilmington, Delaware 19808, or at such other place as the Managers may determine
from time to time upon Notice to the Members.
2.6    Duration of the Company. The Company shall continue in existence from the
date hereof until the Company is dissolved as provided in Section 11, whichever
shall occur earlier.
2.7    Filing of Certificates. The Company shall file and publish all such
certificates, notices, statements or other instruments required by Law for the
formation and operation of a limited liability company in all jurisdictions
where the Company may elect to do business, including the filing of an amendment
to the Certificate of Formation of the Company.
2.8    Limitation on Liability. Except as required by the Act or as expressly
provided in this Agreement, the debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Member shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member.
2.9    Expenses of the Company. Other than the reimbursements of costs and
expenses as provided herein, no fees, costs or expenses shall be payable by the
Company to any Member (or its Affiliates).
Section 3.    Representations, Warranties and Covenants. Each Member represents,
warrants and covenants to the other Members as follows:
3.1    It is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of formation with all requisite power and authority to
enter into this Agreement and to conduct the business of the Company.
3.2    This Agreement constitutes the legal, valid and binding obligation of
such Member enforceable in accordance with its terms, subject to the application
of principles of equity and Laws governing insolvency and creditors' rights
generally.
3.3    No consents or approvals are required from any governmental authority or
other Person for such Member to enter into this Agreement. All limited liability
company, corporate or company action on the part of such Member necessary for
the authorization, execution and delivery of this Agreement, and the
consummation of the transactions contemplated under this Agreement, has been
duly taken.
3.4    The execution and delivery of this Agreement by such Member, and the
consummation of the transactions contemplated under this Agreement, do not
conflict with or contravene any provision of such Member's organizational
documents or any agreement or instrument by which it or its properties are
bound, or any Law to which it or its properties are subject.
3.5    It has not dealt with any broker, finder or other commission or fee
agent, who is entitled to any fee, commission or other compensation in
connection with the execution and delivery of this Agreement.
3.6    Neither such Member nor any Person owning any direct or, to its knowledge
after due inquiry, indirect interest in it is a Prohibited Person.
3.7    None of the funds or other assets of it constitute property of, or are
beneficially owned, directly or, to its best knowledge after due inquiry,
indirectly, by, any Embargoed Person.
3.8    No Embargoed Person has any interest of any nature whatsoever in it
(whether directly or, to its best knowledge after due inquiry, indirectly).
3.9    None of its funds have been derived from any unlawful activity with the
result that the investment in it is prohibited by Law or that this Agreement is
in violation of Law.
3.10    Neither such Member nor any of its employees or Affiliates has taken any
action, or caused anyone to take any action, that would result in a violation of
any Anti-Corruption Laws by such Member with respect to the Company or any
Subsidiary or its interest therein.
3.11    Such Member shall comply with Anti-Corruption Laws in respect of the
performance of such Person's obligations under this Agreement.
3.12    In the event such Member, the Company, or any Subsidiary shall appoint
or delegate its or part of its functions or obligations under this Agreement to
a third party, to act on behalf of or for the benefit of the Company or any
Subsidiary, such Member shall ensure that such third parties provide such Member
or the Company or Subsidiary (as the case may be) with obligations substantially
similar to those set forth in this Section 3.
3.13    It will continue to conduct its operations to cause the foregoing
representations and warranties to remain true and correct at all times.
Section 4.    Members; Interests.
4.1    The Company shall keep a list of the name, address, Initial Capital
Contribution, Capital Contributions and Percentage Interests of each class and
series of Interests of each Member in the books and records of the Company. Such
list shall be revised from time to time by the Company to reflect the withdrawal
or admission of Members and/or the Transfer of Interests pursuant to the
provisions of this Agreement and/or to reflect any other change in the name,
Capital Contributions or Percentage Interests of each class and series of
Interests held by any Member.
4.2    The Company may issue additional Interests and thereby admit an
additional member ("Additional Member") to the Company only if such Additional
Member (i) has delivered to the Company its Capital Contribution, (ii) has
agreed in writing to be bound by the terms of this Agreement by becoming a party
hereto, and (iii) has delivered such additional documentation as the Company
shall reasonably require to so admit such new Member to the Company. No Person
may be admitted as an Additional Member (in contrast with admission as a
Substitute Member in connection with a Transfer permitted pursuant to Section
10.3) except in connection with an issuance of Interests in accordance with this
Section 4.2. The admission of any Person as an Additional Member shall become
effective as of the date upon which the name of such Person is recorded on the
books and records of the Company following the consent of the Managers to such
admission.
4.3    The Bankruptcy, dissolution, liquidation or termination of any Member
shall not cause a dissolution of the Company, and the rights of such Member to
receive distributions of Company funds shall, on the happening of such event,
devolve on such Member's successors or assigns, subject to the terms and
conditions of this Agreement, and the Company shall continue as a limited
liability company. However, in no event shall any such successor or assign be
admitted as a Member or succeed to any right to vote or participate in the
management of the business, property and affairs of the Company or to exercise
any rights of a Member.
4.4    The Managers may classify or designate the Interests into one or more
series or classes, with such preferences, conversion or other rights, voting
powers, restrictions, limitations as to dividends or other distributions,
qualifications and terms or conditions as the Managers may determine. Any such
classification or designation shall be made by the Managers by a supplement or
amendment to this Agreement.
Section 5.    Capital Contributions, Loans, Percentage Interests and Capital
Accounts.
5.1    Initial Capital Contributions. Subject to the conditions set forth in
Section 4, upon execution of this Agreement, the Members shall be deemed to have
made on or prior to the Effective Date an initial Capital Contribution to the
Company in the amounts set forth in Exhibit A attached hereto (each, the
"Initial Capital Contribution").
5.2    Additional Capital Contributions. No Member shall have the right or the
obligation to make additional Capital Contributions without the unanimous
consent of the Managers.
5.3    Percentage Interest. The Members shall have the initial Percentage
Interest (as the same may be adjusted as provided in this Agreement) set forth
on Exhibit A. The Managers shall adjust the Percentage Interests of each class
and series of Interests of the Members from time to time to reflect additional
issuances, redemptions, repurchases, transfers or assignments of Interests and
as may otherwise be required.
5.4    No Third-Party Beneficiary. The provisions of this Section 5 are intended
for the benefit of the Members and the Company only and shall not confer any
right or claim upon, or otherwise inure to the benefit of, any creditor of, or
other third party having dealings with, the Company.
5.5    Withdrawals of Capital. Except as provided in this Agreement: (a) no
Member shall be entitled to withdraw any part of its Capital Contributions; (b)
no Member shall be entitled to receive any interest on its Capital Contributions
or distributions from the Company; and (c) no Member shall be entitled to demand
or receive any property from the Company other than cash.
5.6    Other Matters. No Member shall receive any interest, salary or drawing
with respect to its Capital Contributions or for services rendered on behalf of
the Company or otherwise in its capacity as a Member, except as otherwise
contemplated by this Agreement.
5.7    Book Values. Book Value shall be determined and adjusted in accordance
with the following provisions:
(a)    The Book Value of any property contributed by a Member to the Company
initially shall be the gross Fair Value of the property.
(b)    The Book Value of all Company property shall be adjusted to equal the
respective gross Fair Values of the property as of the following times: (i) the
acquisition of an additional Interest by any new or existing Member in exchange
for more than a de minimis Capital Contribution; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company property as
consideration for an Interest or (iii) the liquidation of the Company within the
meaning of Regulations §1.704-1(b)(2)(ii)(g); provided, that an adjustment
described in clauses (i) or (ii) of this Section 5.7(b) shall be made only if
the Managers reasonably determine that such adjustment is necessary to reflect
the relative economic interests of the Members in the Company.
(c)    The Book Value of any item of Company property distributed to any Member
shall be adjusted to equal the gross Fair Value of such asset on the date of
distribution.
(d)    The Book Values of Company property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such property pursuant to
§734(b) or §743(b) of the Code, but only to the extent that such adjustments are
taken into account in determining Capital Accounts pursuant to Regulations
§1.704-1(b)(2)(iv)(m); provided, however, that Book Value shall not be adjusted
pursuant to this Section 5.7 to the extent that an adjustment pursuant to
Section 5.7(b) is required in connection with a transaction that would otherwise
result in an adjustment pursuant to this Section 5.7(b).
(e)    The Book Value of Company property shall be adjusted by the Depreciation
taken into account with respect to such property for purposes of computing Net
Profits and Net Losses.
(f)    The parties agree that the Book Value of the Company's assets was
adjusted pursuant to Section 5.7(b) immediately prior to the Effective Date and
that such adjustment was allocated to the Capital Accounts of the Members. The
Capital Accounts of the Members following such adjustment and immediately prior
to the Effective Date are set forth on Exhibit A.
5.8    Capital Accounts. A separate account (each a "Capital Account") shall be
established and maintained for each Member which:
(a)    shall be increased by (i) the amount of cash and the Fair Value of any
other property contributed by such Member to the Company (net of liabilities
secured by such property or subject to which the Company assumes or takes the
property) and (ii) such Member's share of the Net Profit (and other items of
income and gain) of the Company, and
(b)    shall be reduced by (i) the amount of cash and the Fair Value of any
other property distributed to such Member (net of liabilities secured by such
property or subject to which the Member assumes or takes the property) and (ii)
such Member's share of the Net Loss (and other items of loss and deduction) of
the Company.
The Capital Accounts shall also be adjusted as otherwise contemplated by this
Agreement and as necessary or appropriate to be consistent with §704 of the Code
and the Regulations thereunder. The Members agree that the Capital Accounts as
of the Effective Date were determined as set forth in this Section 5.8.
Section 6.    Profits and Losses.
6.1    Net Profits and Net Losses for each Fiscal Year or portion thereof shall
be adjusted as follows (without duplication):
(a)    Exempt Income. Any income of the Company that is exempt from federal
income tax and not otherwise taken into account in computing Net Profits and Net
Losses shall be added to such taxable income or loss.
(b)    Certain Expenditures. Any expenditures of the Company described in
§705(a)(2)(B) of the Code or treated as §705(a)(2)(B) expenditures pursuant to
Regulations §1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Net Profits and Net Losses, shall be subtracted from such taxable
income or loss.
(c)    Adjustment of Book Value. If the book value of any Company property is
adjusted in accordance with Section 5.7(b) or 5.7(c), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property for purposes of computing Net Profits and Net Losses.
(d)    Sales of Property. Gain or loss resulting from any sale of Company
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Book Value of the asset sold,
notwithstanding that the adjusted tax basis of such asset differs from its Book
Value.
(e)    Depreciation. In lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such Fiscal Year or other
period as determined in accordance with this Agreement.
(f)    Adjustments Under §734 or §743 of the Code. To the extent adjustment to
the adjusted tax basis of any Company asset pursuant to §734(b) or §743(b) of
the Code is required, pursuant to Regulations §1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such section of the Regulations.
6.2    General Allocations of Net Profits and Net Losses. After taking into
account any special allocations pursuant to Section 6.3 and subject to any
limitations contained therein, Net Profits and Net Losses shall be allocated to
the Members, pro rata, based upon their respective Percentage Interests.
6.3    Special Allocations.
(a)    Limitation on Allocation of Items of Loss or Deduction. No Company items
of loss or deduction may be allocated to any Member to the extent such
allocation would result in an Adjusted Capital Account Deficit balance for such
Member. Any items of loss or deduction that are prohibited to be allocated to a
Member under the preceding sentence shall be reallocated among the other Members
to whom such limitation does not apply in a manner which will not produce an
Adjusted Capital Account Deficit as to such Members.
(b)    Nonrecourse Deductions. Nonrecourse Deductions shall be allocated among
the Members pro rata in accordance with their Percentage Interests.
(c)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions shall be
allocated to the Member that bears the economic risk of loss for the Member
Nonrecourse Debt to which such deductions relate as provided in Regulations
§1.704-2(i)(1). If more than one Member bears the economic risk of loss, such
deduction shall be allocated between or among such Members in accordance with
the ratios in which such Members share such economic risk of loss.
(d)    Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain for any year, each Member shall be allocated the next available items of
income and gain for such year (and for subsequent years if necessary) equal to
such Member's share of the net decrease in Company Minimum Gain as determined in
accordance with Regulations §1.704-2(g) and the "minimum gain chargeback"
requirement of Regulations §1.704-2(f). If there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt for any
year, each Member having a share of the Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt shall be allocated the next
available items of income and gain for such year (and for subsequent years if
necessary) equal to such Member's share of the net decrease in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt as
determined in accordance with Regulations §1.704-2(i)(5) and the "minimum gain
chargeback" requirement of Regulations §1.704-2(i)(4).
(e)    Qualified Income Offset. Any Member that unexpectedly receives, with
respect to the Company, an adjustment, allocation, or distribution of any item
described in subsections (4), (5), or (6) of Regulations §1.704-1(b)(2)(ii)(d),
shall be allocated items of income and gain as quickly as possible, in
accordance with the "qualified income offset" rule of Regulations
§1.704-1(b)(2)(ii)(d)(3), in an amount and manner sufficient to eliminate the
Adjusted Capital Account Deficit created by such adjustment, allocation or
distribution as quickly as possible.
6.4    Tax Allocations.
(a)    Except as otherwise provided in this Section 6.4, items of income, gain,
loss and deduction as determined for federal income tax purposes shall be
allocated in the same manner as the related items of Net Profits and Net Losses,
or specially allocated items. Tax credits shall be allocated in accordance with
Regulations §1.704-1(b)(4)(ii).
(b)    In accordance with §704(c) of the Code and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its Book Value
in any manner permitted by §704(c) of the Code and the Regulations thereunder
pursuant to any method determined by the Managers.
(c)    If the Book Value of any Company property is adjusted pursuant to Section
5.7(b) of this Agreement, income, gain, loss and deduction with respect to such
property shall be allocated among the Members so as to take account of any
variation between the adjusted basis of such property for federal income tax
purposes and its Book Value in any manner permitted under §704(c) of the Code
and the Regulations thereunder pursuant to any method determined by the
Managers.
(d)    Allocations pursuant to this Section 6.4 are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member's Capital Account or share of Net Profits
and Net Losses, or other items or distributions pursuant to any provision of
this Agreement
Section 7.    Distributions.
7.1    Distribution. The Managers may at any time or from time to time, but
shall not be under any obligation to, cause the Company to distribute all, or
such portion as the Managers may determine, of Available Cash in accordance with
and pursuant to the terms and conditions of each class or series of Interests,
and in accordance with each Member's respective Percentage Interests of each
such class or series of Interests. Except as otherwise agreed by the Managers,
distributions payable with respect to any Interests that were not outstanding
during the entire period in respect of which any Distribution is made shall be
prorated based on the portion of the period that such Interests were
outstanding.
7.2    Amounts Withheld. The Managers are authorized on behalf of the Company to
withhold from distributions to the Members and to pay over to any federal,
state, local or foreign government any amounts that they reasonably determine
may be required to be so withheld pursuant to the Code or any provisions of any
Law. All amounts withheld pursuant to the Code or any provision of any tax Law
regarding taxes with respect to any Distribution to any Member shall be treated
as amounts distributed to such Member pursuant to this Section 7 for all
purposes under this Agreement or, to the extent that any such tax is not
withheld from a distribution, such Member shall promptly reimburse the Company
therefor. If any imputed underpayment (including associated interest, penalties,
or additions to tax) is required to be paid by the Company pursuant to Section
6225 of the Code or other applicable Law with respect to income allocable to a
Member or former Member, such Member or former Member (and, in the case of a
former Member, its transferee) shall promptly (and in any event within ninety
(90) days) reimburse the Company therefor. Any amount due from a Member or a
former Member to the Company pursuant to the two preceding sentences shall bear
interest at the Prime Rate plus 2% from the time of payment by the Company of
the tax or imputed underpayment to the time of payment by the Member or former
Member, and the Company may offset such amounts against distributions or other
amounts due from the Company to such Member. A Member’s obligations pursuant to
this Section 7.2 shall continue even if such Member ceases to be a Member.
7.3    Dissolution. Upon dissolution and winding up of the Company, the Company
shall make distributions in accordance with this Section 7.
7.4    Form of Distribution. Other than as set forth in this Agreement, no
Member may demand to receive property other than cash as provided in this
Agreement. The Managers may cause the Company to make a distribution in kind of
Company Interests or other assets to the Members, and such assets shall be
distributed in such a fashion as to ensure that such assets are distributed and
allocated in accordance with Sections 6 and 7 hereof;
7.5    Restricted Distributions. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not make a distribution to any
Member on account of its Interest if such distribution would violate
Section 18-607 of the Act or other applicable Law.
Section 8.    Books, Records, Tax Matters and Bank Accounts.
8.1    Books and Records. The books and records of account of the Company shall
be maintained in accordance with industry standards. The books and records shall
be maintained at the Company's principal office or at a location designated by
the Managers, and all such books and records (and the dealings and other affairs
of the Company and its Subsidiaries) shall be available to any Member at such
location for review, investigation, audit and copying, at such Member's sole
cost and expense, during normal business hours on at least twenty-four (24)
hours prior Notice.
8.2    Reports and Financial Statements.
(a)    The Managers shall prepare or cause to be prepared, at the Company's
expense, and furnish to each of the Members the following:
(i)    within 120 days after the close of each Fiscal Year: (A) true and
complete copies of audited financial statements of the Company, including
related notes to financial statements, prepared in accordance with generally
accepted accounting principles (or "GAAP"); (B) a balance sheet of the Company
dated as of the end of the Fiscal Year; (C) a related statement of income and
expense; and (D) a statement of cash flow for the Fiscal Year, in each case
which shall be certified by the independent auditors of the Company as being, to
the best of its knowledge, true and correct and prepared in accordance with
GAAP;
(ii)    within 60 days after the end of each calendar quarter, a quarterly
report which shall include: (A) an unaudited balance sheet of the Company dated
as of the end of such quarter; (B) an unaudited income statement of the Company
for such quarter; and (C) an unaudited statement of cash flows of the Company
for such quarter;;
(iii)    within 90 days (or as soon as reasonably practicable) after the end of
the Company's Fiscal Year, IRS Schedule K-1 relating to the preceding Fiscal
Year of the Company and, within 90 days after the Company's receipt of a request
from a Member, any other information and forms as the Members may reasonably
request for purposes of assisting such Member in determining the extent of, and
in fulfilling, their withholding, reporting or other tax obligations and
reducing or eliminating any tax that might otherwise be borne by the Members
and/or their direct or indirect owners;
(iv)    any other report or information reasonably requested by any Member;
provided such information is within the possession or control of or reasonably
obtainable by the Company or the preparation thereof is not unreasonably
burdensome.
(b)    The Managers' obligation under Section 8.2(a) may be satisfied by (i) the
Managers posting or making available the reports specified in Section 8.2(a) on
a website maintained by the Company or by filing reports containing the
information specified in Section 8.2(a) on the EDGAR system (or any successor
system) of the SEC, or (ii) for so long as (A) the REIT Subsidiary is subject to
the reporting requirements of the Exchange Act, and (B) the Company Interest
constitutes all or substantially all of the assets of the Company, the REIT
Subsidiary posting or making available the reports specified in Section 8.2(a)
with respect to the REIT Subsidiary on a website maintained by or on behalf of
the REIT Subsidiary or by filing such reports containing the information
specified in Section 8.2(a) with respect to the REIT Subsidiary on the EDGAR
system (or any successor system) of the SEC.
8.3    Partnership Representative.
(a)    Fund 5 or such Person as it designates from time to time shall be the
“partnership representative” (the “Partnership Representative”) with respect to
the Company.  The Partnership Representative shall have all powers and
responsibilities provided in the Code. The Partnership Representative is
authorized to represent the Company, at the Company’s expense, in connection
with all examinations of the Company’s affairs by tax authorities, including
administrative and judicial proceedings, and to expend Company funds for
professional services and costs associated therewith. With the approval of the
Managers, the Partnership Representative shall have full authority to make any
elections for U.S. federal, state or local tax purposes on behalf of the Company
(including any elections under Code Sections 754, 6221(b), 6225(c), and 6226 and
Treasury Regulation Section 1.706-4), to extend the statute of limitations and
to control any tax audit or other proceeding on behalf of the Company. Any
direct or indirect costs and expenses incurred by the Partnership
Representative, acting in its capacity as such, shall be deemed costs and
expenses of the Company, and the Company shall reimburse the Partnership
Representative for all such amounts. Each Member shall reasonably cooperate with
the Partnership Representative and provide the Partnership Representative any
tax information reasonably requested that is within such Member’s possession or
reasonably available to such Member so that the Partnership Representative can
implement the provisions of this Section 8.3 (including by making any election
permitted hereunder), and can conduct any tax audit or similar proceeding with
respect to the Company.
(b)    If the Partnership Representative determines that the Company and/or the
Members should file amended returns to facilitate a resolution to any audit or
other dispute with any taxing authority, the Members hereby agree to timely file
such amended returns in a manner consistent determined by the Partnership
Representative. The Members agree to promptly provide any reasonable information
in connection with any audit or tax return of the Company, upon the request of
the Partnership Representative.
(c)    The Partnership Representative may require a Member who is transferring
its interest to deposit an amount equal to such Member’s anticipated share of
any tax liability, as reasonably determined by the Partnership Representative
8.4    Bank Accounts. All funds of the Company are to be deposited in the
Company's name in such bank account or accounts as may be designated by the
Managers and shall be withdrawn on the signature of such Person or Persons as
the Managers may authorize.
8.5    Tax Returns. The Managers shall cause to be prepared all income and other
tax returns of the Company and the Subsidiaries required by applicable law.
8.6    Expenses. Notwithstanding any contrary provision of this Agreement, the
Members acknowledge and agree that the reasonable expenses and charges incurred
directly or indirectly by or on behalf of the Managers in connection with its
obligations under this Section 8 will be reimbursed by the Company to the
Managers.
Section 9.    Management.
9.1    Management.
(a)    The Company shall be managed by the Managers.
(b)    Each Manager, acting alone following consultation with the other
Manager(s) or acting jointly, shall have the authority to exercise all of the
powers and privileges granted by the Act, any other law or this Agreement,
together with any powers incidental thereto, and to take any other action not
prohibited under the Act or other applicable law, so far as such powers or
actions are necessary or convenient or related to the conduct, promotion or
attainment of the business, purposes or activities of the Company, except that
any Major Decision, and such other decisions requiring unanimous approval of the
Managers as set forth in this Agreement, shall require the express and unanimous
approval of the Managers.
(c)    The Managers may appoint individuals to act on behalf of the Company with
such titles and authority as determined from time to time by the Managers. Each
of such individuals shall hold office until his or her death, resignation or
replacement by any Manager.
9.2    Affiliate Transactions. No agreement shall be entered into by the Company
or any Subsidiary with a Member or any Affiliate of a Member and no decision
shall be made in respect of any such agreement (including, without limitation,
the enforcement or termination thereof) unless such agreement or related
decision shall have been approved unanimously by the Managers.
Section 10.    Sale, Assignment, Transfer or other Disposition.
10.1    Transfers.
(a)    Except as set forth in Section 10.1(c) below, no Member may Transfer all
or any of its Interest (or any economic interest therein) to any Person without
the unanimous approval of the Managers.
(b)    No Member shall withdraw from the Company except in connection with a
Transfer of its Interests permitted pursuant to this Section 10.
(c)    Notwithstanding anything in this Section to the contrary (but subject to
Sections 10.2 and 10.4), the following Transfers are permitted without consent:
(i)    Transfers to the Company;
(ii)    Transfers to an Affiliate of the transferring Member, provided that such
Affiliate shall remain an Affiliate of such Member at all times that such
Affiliate holds such Interests; and
(iii)    Transfer pursuant to Section 10.5.
(d)    Notwithstanding anything in this Section 10 to the contrary, no Transfer
permitted under this Section 10 shall relieve the transferor of any of its
obligations prior to such Transfer.
10.2    Transfer Procedure. To the extent that a Member is permitted to Transfer
its Interests under Section 10.1, any such Transfer shall be permitted only if
all of the following conditions are satisfied:
(a)    in the case of a direct Transfer of Interests, the transferee shall
comply with the procedures set forth in Section 4.2 for the admission of the
Additional Members;
(b)    the applicable Transfer shall not violate the Securities Act or any other
applicable Laws, and shall not cause the Company to be considered to be holding
"plan assets" for purposes of ERISA or §4975 of the Code;
(c)    such Transfer shall not be to a Competitor; and
(d)    such Transfer shall not be to a Prohibited Person and shall not cause any
amounts to become due pursuant to, or cause a breach of or a default under, any
material document by which the REIT Subsidiary is bound.
10.3    Substitute Member Transferees. A transferee of the whole or any portion
of an Interest permitted pursuant to Section 10.1 shall become a substitute
member ("Substitute Member") in place of its transferor in the case of a direct
Transfer of Interests at such time as the conditions to Section 10.2 are
satisfied with respect thereto.
10.4    Void Transfers. Any Transfer of any Interests in contravention of this
Agreement or that the Managers determine:
(a)    Would cause the Company to be treated as a “publicly traded partnership”
taxable as a corporation under Section 7704 of the Code;
(b)    Would cause the REIT Subsidiary to fail to qualify as a REIT;
(c)    Would require registration of such Transfer or any Interest under, or
result in a violation of, any federal or state securities laws;
(d)    Would require the Company as a result of such Transfer to register as an
investment company under the Investment Company Act; or
(e)    If as a result of such Transfer, the aggregate value of Interests held by
"benefit plan investors" including at least one benefit plan investor that is
subject to ERISA, could be "significant" (as such terms are defined in U.S.
Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result that
the assets of the Company could be deemed to be "plan assets" for purposes of
ERISA
then such Transfer, shall be void and ineffectual and shall not bind or be
recognized by the Company or any other party. No purported assignee in violation
of this Section 10.4 shall have any right to any Net Profits, Net Losses or
Distributions.
10.5    Right of First Offer.
(a)    Notice. Except for an Exempt Transfer, if any Member proposes to Transfer
any Interests (the "Prospective Selling Member"), and such Transfer is permitted
by the Managers, such Member shall furnish a written Notice of such proposed
Transfer (an "Offer Notice") specifying all material terms and conditions of the
proposed Transfer (including the Interests subject to the Transfer and the
proposed purchase price for such Interests or the formula by which such price is
to be determined (it being understood that the result of such formula shall be
ascertainable as of the date of such Offer Notice)) to the Managers prior to any
such proposed Transfer, inviting the Managers or their respective Affiliate
designee(s) (the "ROFO Holder") to purchase such Interests proposed to be
Transferred (the "Subject Interests") on such terms and conditions specified in
the Offer Notice.
(b)    Acceptance. Within 60 days after the date of delivery of the Offer
Notice, the ROFO Holder may accept the offer to purchase all, but not less than
all (unless otherwise set forth in the Offer Notice), of the Subject Interests
on the terms and conditions specified in the Offer Notice by furnishing a
written Notice (the "Acceptance Notice") of such acceptance. Proposed
consideration for the Subject Interests may be cash only.
(c)    Rejection. In the event no ROFO Holder furnishes an Acceptance Notice
within the specified time period, the Prospective Selling Member may, within
nine months after the date of delivery of the Offer Notice, Transfer such
Subject Interests to one or more third parties at an all cash price no less than
100% of the price specified in the Offer Notice and on other material terms and
conditions no more favorable in the aggregate to the transferees thereof than
offered in the Offer Notice; provided that the Prospective Selling Member may
not sell to any Prohibited Person or any Competitor.
(d)    Closing. In the event a ROFO Holder has accepted the offer of the
Prospective Selling Member, the Transfer of the Subject Interests shall be
consummated within 45 days after the delivery of the Acceptance Notice
(provided, that such closing date may be extended by up to 30 days if the ROFO
Holder is working in good faith to close the Transfer as promptly as
practicable).
10.6    Redemption of Members Interests. The Managers shall authorize to approve
redemption of Members' Interests on such terms and in such quantities as the
Managers and such Members shall agree.
Section 11.    Dissolution.
11.1    Limitations. The Company may be dissolved, liquidated and terminated
only pursuant to the provisions of this Section 11, and, to the fullest extent
permitted by law but subject to the terms of this Agreement, the parties hereto
do hereby irrevocably waive any and all other rights they may have to cause a
dissolution of the Company or a sale or partition of any or all of the Company's
assets.
11.2    Exclusive Events Requiring Dissolution. The Company shall be dissolved
only upon the earliest to occur of the following events (a "Dissolution Event"):
(a)    at any time at the unanimous election of the Managers in writing;
(b)    at any time there are no Members (unless otherwise continued in
accordance with the Act);
(c)    the sale or other disposition of all or substantially all of the assets
of the Company; or
(d)    the entry of a decree of judicial dissolution pursuant to Section 18-802
of the Act.
11.3    Liquidation. Upon the occurrence of a Dissolution Event, the business of
the Company shall be continued to the extent necessary to allow an orderly
winding up of its affairs, including the liquidation of the assets of the
Company pursuant to the provisions of this Section 11.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:
(a)    The Managers shall cause to be prepared a statement setting forth the
assets and liabilities of the Company as of the date of dissolution, a copy of
which statement shall be furnished to all of the Members.
(b)    The Company Interests and other assets of the Company shall be liquidated
or distributed in kind under the supervision of the Managers as promptly as
possible, but in an orderly, businesslike and commercially reasonable manner.
(c)    Any gain or loss realized by the Company upon the sale of its property
shall be deemed recognized and allocated to the Members in the manner set forth
in Section 7.2. To the extent that an asset is to be distributed in kind, such
asset shall be deemed to have been sold at its Fair Value on the date of
distribution, the gain or loss deemed realized upon such deemed sale shall be
allocated in accordance with Section 7.2 and the amount of the distribution
shall be considered to be such Fair Value of the asset.
(d)    The proceeds of sale and all other assets of the Company shall be applied
and distributed as follows and in the following order of priority:
(i)    to the satisfaction of the debts and liabilities of the Company
(contingent or otherwise) and the expenses of liquidation or distribution
(whether by payment or reasonable provision for payment), other than liabilities
to Members or former Members for distributions;
(ii)    the balance, if any, to the Members in accordance with Section 6.1.
11.4    Continuation of the Company. Notwithstanding anything to the contrary
contained herein, the expulsion, Bankruptcy, dissolution or removal of a Member
shall not in and of itself cause the dissolution of the Company, and the Members
are expressly authorized to continue the business of the Company in such event,
without any further action on the part of the Members.
Section 12.    Indemnification.
12.1    Exculpation of Members. No Member shall be liable to the Company or to
the other Members for damages or otherwise with respect to any actions or
failures to act taken or not taken relating to the Company, except to the extent
any related loss results from fraud, gross negligence or willful or wanton
misconduct on the part of such Member or the willful breach of any obligation
under this Agreement.
12.2    Indemnification by Company. The Company hereby indemnifies, holds
harmless and defends the Members and each of their respective agents, officers,
directors, members, partners, shareholders and employees from and against any
loss, expense, damage or injury suffered or sustained by them (including but not
limited to any judgment, award, settlement, reasonable attorneys' fees and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim) by reason of or arising out of (i) their
activities on behalf of the Company or in furtherance of the interests of the
Company, (ii) their status as Members or Managers, or (iii) the Company's
assets, property, business or affairs (including, without limitation, the
actions of Members of the Company), if the acts or omissions were not performed
or omitted fraudulently or as a result of gross negligence or willful or wanton
misconduct by the indemnified party or as a result of the willful breach of any
obligation under this Agreement by the indemnified party. For the purposes of
this Section 12.2, officers, directors, employees and other representatives of
Affiliates of a Member who are functioning as representatives of such Member in
connection with this Agreement shall be considered representatives of such
Member for the purposes of this Section 12. Reasonable expenses incurred by the
indemnified party in connection with any such proceeding relating to the
foregoing matters shall be paid or reimbursed by the Company in advance of the
final disposition of such proceeding upon receipt by the Company of (x) written
affirmation by the Person requesting indemnification of its good faith belief
that it has met the standard of conduct necessary for indemnification by the
Company and (y) a written undertaking by or on behalf of such Person to repay
such amount if it shall ultimately be determined by a court of competent
jurisdiction that such Person has not met such standard of conduct, which
undertaking shall be an unlimited general obligation of the indemnified party
but need not be secured.
12.3    General Indemnification by the Members.
(a)    Notwithstanding any other provision contained herein, each Member (the
"Indemnifying Party") hereby indemnifies and holds harmless the other Members,
the Company and each of their Subsidiaries and their agents, officers,
directors, members, partners, shareholders and employees (each, an "Indemnified
Party") from and against all losses, costs, expenses, damages, claims and
liabilities (including reasonable attorneys' fees) as a result of or arising out
of (i) any breach of any obligation of the Indemnifying Party under this
Agreement, or (ii) any breach of any obligation by or any inaccuracy in or
breach of any representation or warranty made by the Indemnifying Party, whether
in this Agreement or in any other agreement with respect to the conveyance,
assignment, contribution or other transfer of the Company Interests or other
interests conveyed, assigned, contributed or otherwise transferred to the
Company (collectively, the "Inducement Agreements").
(b)    Except as otherwise provided herein or in any other agreement, recourse
for the indemnity obligation of the Members under this Section 12.3 shall be
limited to such Indemnifying Party's Interest in the Company.
(c)    The indemnities, contributions and other obligations under this Agreement
shall be in addition to any rights that any Indemnified Party may have at law,
in equity or otherwise. The terms of this Section 12 shall survive termination
of this Agreement.
12.4    Disclaimer of Fiduciary Duties. To the maximum extent permitted by
applicable Law (including the Act), the Managers shall not have any duty
(including any fiduciary duty) to the Company or to any Member, assignee of any
Member, or any other Person that is a party to or is otherwise bound by this
Agreement, including any fiduciary duty associated with self-dealing or
corporate opportunities, all of which are hereby expressly disclaimed,
eliminated and waived in all respects (other than not to commit (through act or
omission) a bad faith violation of the implied contractual covenant of good
faith and fair dealing as and to the extent set forth in Section 18-1101(e) of
the Act).
Section 13.    Mediation and Arbitration of Disputes.
13.1    Events Giving Rise To Mediation or Arbitration. In the event that there
is a dispute between the Members as to any action or issue, or in the event of a
deadlock between the Members, then and in such event all of the Members agree,
upon the written request of any one Member, to submit to mediation within ten
(10) days of receipt of the request for mediation for the purpose of resolving
the dispute. If mediation is not successful in resolving the dispute; one or
more of the Members may elect to have the dispute submitted to binding
arbitration as provided in this Section 13 by giving written notice to each of
the Members of such Member's election to require arbitration of such dispute.
Said written notice shall set forth (i) the action or issue in dispute and (ii)
a brief description of the position of the electing Member with respect to such
dispute.
13.2    Selection of Arbitrators. Within ten (10) days of the date upon which
the notice is sent pursuant to Section 10.1, the Members shall meet for the
purpose of selecting three (3) Persons to act as arbitrators for the Company for
such dispute. In the event that the Members are unable to agree upon the
selection of the arbitrators at such meeting, then within ten (10) days
following such meeting, the Member(s) requesting such arbitration shall select
one (1) Person to serve as an arbitrator and the remaining Member(s) shall
select one (1) Person to serve as an arbitrator and, within five (5) days of the
date of their selection, the two Persons so selected shall select a third Person
to serve as the third and final arbitrator. In the event that the Member(s)
requesting such arbitration select one such Person within such ten (10) day
period, but the remaining Member(s) fails to select one such Person within such
ten (10) day period, or vice versa, then the Person selected shall serve as the
sole arbitrator and shall make the determination required hereunder. In the
event the two selected arbitrators are unable to agree upon the identity of the
Person to serve as the third and final arbitrator, such determination shall be
made by the American Arbitration Association in accordance with its
then-existing rules and regulations. No Person selected by the Members and/or by
the arbitrators may be employed by, doing substantial business with or otherwise
affiliated with any of the Members (including, but not limited to, acting as an
attorney or accountant for any one or more of the Members or for the Company).
13.3    Arbitration Hearing. Not later than fifteen (15) days following the
selection of the third arbitrator, a hearing shall be convened by the
arbitrators at a mutually agreeable site. At such hearing, each Member shall be
entitled to present arguments in favor of and call witnesses in support of such
Member's position with respect to the item in dispute; provided, however, that
absent a written agreement of the Members to the contrary, presentation and/or
arguments (including the direct testimony of any witnesses called by a Member)
of each side of the dispute shall be limited to three (3) hours.
13.4    Decision of the Arbitrators/Binding Effect. The arbitrators shall render
their decision regarding the matter in dispute within ten (10) days following
the date of the hearing set forth in Section 10.3 hereinabove and said decision
shall be final and binding upon the Members and the Company. Each of the Members
hereby covenant and agree that they shall comply with the decision of the
arbitrators.
Section 14.    Miscellaneous.
14.1    Notices.
(a)    All notices, consents, approvals and other communications provided for
hereunder shall be in writing and shall be delivered (i) by certified mail,
return receipt requested, (ii) by hand, (iii) by recognized overnight courier
delivery service (with charges prepaid) or (iv) emailed (with a hard copy sent
by recognized overnight courier delivery service (with charges prepaid) on the
same Business Day as such transmission), to any party at the address of such
Person listed below, or, in each case, at such other address as shall be
designated by such Person in a written notice to each other party complying as
to delivery with the terms of this Section 14.1 (each, a "Notice"). All such
Notices shall be effective: (x) if deposited with the United States Postal
Service certified mail, return receipt requested, three Business Days after
deposit therewith; (y) if sent by hand delivery or express courier, upon
delivery or refusal; and (z) if transmitted by email, on the date of such
transmission (provided that a confirmation copy is so sent as provided above).
If to a Member, to the address listed in Exhibit A.
If to a Manager, to the address listed in Exhibit A, with a copy (which shall
not constitute notice) to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention:    Jay L. Bernstein, Esq. and Jacob Farquharson, Esq.
Telephone:     
Email:        


14.2    Validity; No Waivers.
(a)    Each provision of this Agreement shall be considered separate and, if for
any reason, any provision which is not essential to give effect to the basic
purposes of this Agreement is determined to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not impair
the operation of or affect those provisions of this Agreement which are
otherwise valid. To the extent legally permissible, the parties shall substitute
for the invalid, illegal or unenforceable provision a provision with a
substantially similar economic effect and intent.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
14.3    Title to Company Property; Waiver of Action for Partition.
(a)    All property owned by the Company, whether real or personal, tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Member shall have ownership of such property.
(b)    Each of the Members irrevocably waives, during the term of the Company,
any right that it may have to maintain any action for partition with respect to
any property of the Company.
14.4    Successors and Assigns; No Third Party Beneficiary. This Agreement and
all terms, provisions and conditions hereof shall be binding upon the parties
hereto, and shall inure to the benefit of the parties hereto and, except as
otherwise provided herein, to their respective heirs, executors, personal
representatives, successors and permitted assigns. This Agreement is intended
solely for the benefit of the parties hereto and, except as expressly provided
to the contrary in this Agreement (including those provisions which are for the
benefit of the Indemnitees), is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto,
including, without limitation, any creditor or other Person (other than a Member
in such Member's capacity as such) to whom any debts, liabilities or obligations
are owed by (or who otherwise has any claim against) the REIT Subsidiary or any
of the Members.
14.5    Governing Law; Venue
(a)    This Agreement, and the application or interpretation thereof, shall be
governed exclusively by its terms and by the Laws of the State of Delaware,
excluding the conflict of laws provisions thereof.
(b)    EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF FEDERAL AND STATE COURTS OF THE STATE OF DELAWARE IN RESPECT OF ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND EACH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION, SUIT OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH DELAWARE STATE OR FEDERAL COURT. EACH PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT THAT IT MAY LEGALLY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY ACTION, SUIT OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES
OF SUCH PROCESS TO IT AT THE NOTICE ADDRESS FOR IT UNDER THIS AGREEMENT AS
DETERMINED IN ACCORDANCE WITH SECTION 14.1. EACH PARTY HEREBY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
(c)    EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
14.6    Legal Counsel. The parties hereto hereby acknowledge and recognize that
the Company has retained, and may in the future retain, the services of various
Persons, entities and professionals, including legal counsel, accountants,
architects and engineers, for the purposes of representing and providing
services to the Company in connection with their business and operations. The
parties hereby acknowledge that such Persons, entities and professionals may
have in the past represented and performed, and currently and in the future may
represent or perform, services for one or more Members and/or their respective
Affiliates. Accordingly, each party hereto consents to the representation or
provision of services by such Persons, entities and professionals to the Company
and waives any right to claim a conflict of interest solely on the grounds of
such relationship. Nothing contained herein shall relieve the Managers of any
duty or liability, including, without limitation, the duty to monitor and direct
such Persons, entities and professionals for the best interests of the Company.
Further, this Section shall not apply where there is an actual or potential
conflict between one or more Members and/or their respective Affiliates, on the
one hand, and the Company, on the other hand.
14.7    Confidentiality.
(a)    The terms and conditions of this Agreement and the transactions
contemplated hereby shall be held by the Members and the other parties to this
Agreement in strict confidence and shall not be disclosed to anyone without the
consent of the Managers; provided that such disclosure may be made: (i) to such
Member's Affiliates and each of their respective directors, officers, members,
partners, investors, current and prospective employees, attorneys, accountants,
agents and representatives (so long as such Member advises such Persons to keep
such information confidential and shall be responsible hereunder for any
disclosure by any such Persons in violation of this Section 14.7); (ii) by any
Person in connection with the performance of its duties to the Company; (iii) to
such Member's current and prospective lenders providing financing to such
Member; provided that such lenders are bound by confidentiality agreements
containing restrictions substantially similar to those set forth herein; (iv) as
required by Law, including, without limitation, pursuant to securities
disclosure Laws; (v) in connection with the enforcement of this Agreement;
and/or (vi) upon execution of a confidentiality agreement containing
restrictions substantially similar to those set forth herein, to prospective
transferees of Interests where such Interests may be transferred without the
consent of the Managers pursuant to Section 10.1 or to prospective acquirers of
the Company's assets or in connection with any transaction pursuant to Section
10.5, provided that, in the case of this clause (vi), if applicable, the
prospective transferring Member shall have first circulated the required Notice
(if any) pursuant to Section 10.5 and the holder of the right of first offer
described in Section 10.5 of this Agreement shall have either declined (or be
deemed to have declined) to offer to purchase such Interests or the prospective
transferring Member shall have rejected (or be deemed to have rejected) such
offer.
(b)    Notwithstanding anything in Section 14.7 to the contrary, the
prohibitions contained therein shall not apply to any confidential information
that has been made public other than through any act or omission of the Member
who received such information.
14.8    Counterparts. This Agreement may be executed in one or more counterparts
(including by means of electronic transmission in portable document format (pdf)
or comparable electronic transmission), each of which shall be deemed an
original and all of which together shall constitute one and the same agreement,
binding on all of the parties hereto, notwithstanding that all the parties are
not signatories to the original or the same counterpart.
14.9    Entire Agreement and Amendment. This Agreement and the other written
agreements described herein between the parties hereto entered into as of the
date hereof, constitute the entire agreement between the Members relating to the
subject matter hereof. In the event of any conflict between this Agreement or
such other written agreements, the terms and provisions of this Agreement shall
govern and control. The Managers shall have the sole and exclusive power to
amend this Agreement with unanimous consent.
14.10    Further Assurances. The Members will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purpose of this Agreement; provided that the same do
not in any way decrease their rights or increase their obligations under this
Agreement or with respect to the Company.
14.11    Costs of Legal Proceeding. In the event that any of the parties to this
Agreement institutes legal proceedings against any other party to this Agreement
to enforce any of its rights under this Agreement, the non-prevailing party
shall pay all reasonable costs and expenses, including reasonable attorneys'
fees and disbursements, incurred by the prevailing party in connection with such
proceedings.
14.12    Pronouns. Whenever from the context it appears appropriate, each term
stated in either the singular or the plural shall include the singular and the
plural, and pronouns stated in either the masculine, the feminine or the neuter
gender shall include the masculine, feminine and neuter.
14.13    Table of Contents and Captions Not Part of Agreement. The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.
14.14    Incorporation by Reference. Every Exhibit and Annex attached to this
Agreement is incorporated in this Agreement by reference.
14.15    Limitation on Liability. Except as set forth in Section 12, the Members
shall not be bound by, or be personally liable for, by reason of being a Member,
a judgment, decree or order of a court or in any other manner, for the expenses,
liabilities or obligations of the Company, and the liability of each Member
shall be limited solely to the amount of its Capital Contributions as provided
under Section 5. Any claim against any Member (the "Member in Question") which
may arise under this Agreement shall be made only against, and shall be limited
to, such Member in Question's Interest, the proceeds of the sale by the Member
in Question of such Interest or the undivided interest in the assets of the
Company distributed to the Member in Question pursuant to Section 11.3(d)
hereof. Any right to proceed against (i) any other assets of the Member in
Question or (ii) any agent, officer, director, member, partner, shareholder or
employee of the Member in Question or the assets of any such Person, as a result
of such a claim against the Member in Question arising under this Agreement or
otherwise, is hereby irrevocably and unconditionally waived.
14.16    Remedies Cumulative. The rights and remedies given in this Agreement
and by Law to a Member shall be deemed cumulative, and the exercise of one of
such remedies shall not operate to bar the exercise of any other rights and
remedies reserved to a Member under the provisions of this Agreement or given to
a Member by Law. In the event of any dispute between the parties hereto, the
prevailing party shall be entitled to recover from the other party reasonable
attorney's fees and costs incurred in connection therewith.
14.17    No Construction Against Drafter. This Agreement has been negotiated and
prepared by the Members and their respective attorneys and, should any provision
of this Agreement require judicial interpretation, the court interpreting or
construing such provision shall not apply the rule of construction that a
document is to be construed more strictly against one party.

IN WITNESS WHEREOF, the Members have executed this Limited Liability Company
Agreement as of the date set forth above.
MEMBERS:
Terra Secured Income Fund 5, LLC,
a Delaware limited liability company
By:
Terra Fund Advisors, LLC
a Delaware limited liability company,
its managing member

By:
/s/ Bruce Batkin    
Name: Bruce Batkin
Title: Authorized Signatory



Terra Secured Income Fund 7, LLC,
a Delaware limited liability company
By: Terra Income Advisors 2, LLC
a Delaware limited liability company,
its managing member


By:
Terra Fund Advisors, LLC
a Delaware limited liability company,
its sole member

By:
/s/ Bruce Batkin    
Name: Bruce Batkin
Title: Authorized Signatory








EXHIBIT A
Members, Initial Capital Contributions and Percentage Interests
Member Name
Initial Capital Contribution
Shares of Common Stock Attributable to each Member
Percentage Interest
Terra Secured Income Fund 5, LLC
c/o Terra Fund Advisors, LLC
550 Fifth Avenue, 6th Floor
New York, NY 10036
Attention:    Vik Uppal
Telephone:    
Email:        


 
 
 
Terra Secured Income Fund 7, LLC
 
 
 

c/o Terra Income Advisors 2, LLC
c/o Terra Fund Advisors, LLC
550 Fifth Avenue, 6th Floor
New York, NY 10036
Attention:    Vik Uppal
Telephone:    
Email:        




759639-4-8974-v2.0
759639-4-8974-v2.0
759639-4-8974-v2.0


